1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9
                             EASTERN DISTRICT OF CALIFORNIA
10
11   MARGARET ROUX,                        )   Case No.: 1:18-CV-1087- JLT
                                           )
12             Plaintiff,                  )   SCHEDULING ORDER (Fed. R. Civ. P. 16)
13        v.                               )
                                           )   Pleading Amendment Deadline: 4/22/2019
14   NORTH BAKERSFIELD NISSAN, INC.,       )
                                           )   Discovery Deadlines:
15             Defendant.                  )         Initial Disclosures: 2/5/2019
16                                         )         Non-Expert: 10/11/2019
                                                     Expert: 12/13/2019
17                                                   Mid-Discovery Status Conference:
                                                     6/13/2019 at 8:30 a.m.
18
                                               Non-Dispositive Motion Deadlines:
19
                                                     Filing: 12/20/2019
20                                                   Hearing: 1/17/2020

21                                             Dispositive Motion Deadlines:
                                                      Filing: 2/7/2020
22                                                    Hearing: 3/13/2020
23
                                               Pre-Trial Conference:
24                                                    4/24/2020 at 10:00 a.m.
                                                      510 19th Street, Bakersfield, CA
25
26                                             Trial: 6/8/2020 at 8:30 a.m.
                                                      510 19th Street, Bakersfield, CA
27                                                    Jury trial: 3-4 days

28

                                           1
1    I.     Date of Scheduling Conference

2           January 22, 2018.

3    II.    Appearances of Counsel

4           Elizabeth Wagner appeared on behalf of Plaintiff.

5           Nicholas Street appeared on behalf of Defendant.

6    III.   Pleading Amendment Deadline

7           Any requested pleading amendments are ordered to be filed, either through a stipulation or

8    motion to amend, no later than April 22, 2019.

9    IV.    Discovery Plan and Cut-Off Date

10          The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

11   on or before February 5, 2019.

12          The parties are ordered to complete all discovery pertaining to non-experts on or before

13   October 11, 2019, and all expert discovery on or before December 13, 2019.

14          The parties are directed to disclose all expert witnesses, in writing, on or October 25, 2019, and

15   to disclose all rebuttal experts on or before November 15, 2019. The written designation of retained

16   and non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B), and (C)

17   and shall include all information required thereunder. Failure to designate experts in compliance

18   with this order may result in the Court excluding the testimony or other evidence offered through such

19   experts that are not disclosed pursuant to this order.

20          The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

21   and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

22   included in the designation. Failure to comply will result in the imposition of sanctions, which may

23   include striking the expert designation and preclusion of expert testimony.

24          The provisions of Fed. R. Civ. P. 26(e) regarding a party’s duty to timely supplement

25   disclosures and responses to discovery requests will be strictly enforced.

26          A mid-discovery status conference is scheduled for June 13, 2019 at 8:30 a.m. before the

27   Honorable Jennifer L. Thurston, U.S. Magistrate Judge, located at 510 19th Street, Bakersfield,

28   California. Counsel SHALL file a joint mid-discovery status conference report one week before the

                                                        2
1    conference. Counsel also SHALL lodge the status report via e-mail to JLTorders@caed.uscourts.gov.

2    The joint statement SHALL outline the discovery counsel have completed and that which needs to be

3    completed as well as any impediments to completing the discovery within the deadlines set forth in this

4    order. Counsel may appear via teleconference by dialing (888) 557-8511 and entering Access Code

5    1652736, provided the Magistrate Judge's Courtroom Deputy Clerk receives a written notice of the

6    intent to appear telephonically no later than five court days before the noticed hearing date.

7    V.     Pre-Trial Motion Schedule

8           All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

9    than December 20, 2019, and heard on or before January 17, 2020. The Court hears non-dispositive

10   motions at 9:00 a.m. at the United States District Courthouse in Bakersfield, California.

11          No motion to amend or stipulation to amend the case schedule will be entertained unless it

12   is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

13   discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

14   with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

15   agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

16   shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

17   obligation of the moving party to arrange and originate the conference call to the court. To schedule

18   this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

19   (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with Local Rule 251

20   with respect to discovery disputes or the motion will be denied without prejudice and dropped

21   from the Court’s calendar.

22          All dispositive pre-trial motions shall be filed no later than February 7, 2020, and heard no

23   later than March 13, 2020, before the Honorable Jennifer L. Thurston, United States Magistrate Judge,

24   at the United States District Courthouse in Bakersfield, California. In scheduling such motions,

25   counsel shall comply with Fed. R. Civ. P. 56 and Local Rules 230 and 260.

26   VI.    Motions for Summary Judgment or Summary Adjudication

27          At least 21 days before filing a motion for summary judgment or motion for summary

28   adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

                                                       3
1    to be raised in the motion.

2           The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

3    question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

4    or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

5    issues for review by the court; 5) explore the possibility of settlement before the parties incur the

6    expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

7           The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

8    statement of undisputed facts at least five days before the conference. The finalized joint statement of

9    undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

10   deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

11   statement of undisputed facts.

12          In the notice of motion, the moving party SHALL certify that the parties have met and

13   conferred as ordered above, or set forth a statement of good cause for the failure to meet and confer.

14   Failure to comply may result in the motion being stricken.

15   VII.   Pre-Trial Conference

16          April 24, 2020, at 10:00 a.m., located at the United States District Courthouse in Bakersfield,

17   California, before the Honorable Jennifer L. Thurston, United States Magistrate Judge.

18          The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

19   The parties are further directed to submit a digital copy of their pretrial statement in Word format,

20   directly to Judge Thurston's chambers, by email at JLTorders@caed.uscourts.gov.

21          Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

22   Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

23   The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

24   Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

25   Court to explain the nature of the case to the jury during voir dire.

26   VIII. Trial Date

27          June 8, 2020, at 8:30 a.m. at the United States District Courthouse in Bakersfield, California,

28   before the Honorable Jennifer L. Thurston, United States Magistrate Judge.

                                                        4
1            A.     This is a jury trial.

2            B.     Counsels' Estimate of Trial Time: 3-4 days.

3            C.     Counsels' attention is directed to Local Rules of Practice for the Eastern District of

4    California, Rule 285.

5    IX.     Settlement Conference

6            If the parties desire a conference with the Court, they may file a joint written request for a

7    settlement conference, including proposed dates with approximately 60 days’ notice. Alternatively, the

8    parties may file a joint written request for referral to the Court’s Voluntary Dispute Resolution

9    Program.

10   X.      Request for Bifurcation, Appointment of Special Master, or other Techniques to Shorten

11   Trial

12           Not applicable at this time.

13   XI.     Related Matters Pending

14           There are no pending related matters.

15   XII.    Compliance with Federal Procedure

16           All counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure

17   and the Local Rules of Practice of the Eastern District of California, and to keep abreast of any

18   amendments thereto. The Court must insist upon compliance with these Rules to efficiently handle its

19   increasing case load, and sanctions will be imposed for failure to follow both the Federal Rules of Civil

20   Procedure and the Local Rules of Practice for the Eastern District of California.

21   XIII. Effect of this Order

22           The foregoing order represents the best estimate of the court and counsel as to the agenda most

23   suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

24   parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

25   to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

26   subsequent status conference.

27           The dates set in this order are firm and will not be modified absent a showing of good

28   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

                                                         5
1    contained herein will not be considered unless they are accompanied by affidavits or declarations,

2    and where appropriate attached exhibits, which establish good cause for granting the relief

3    requested.

4           Failure to comply with this order may result in the imposition of sanctions.

5
6    IT IS SO ORDERED.

7       Dated:    January 22, 2019                            /s/ Jennifer L. Thurston
8                                                     UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      6
